EXHIBIT 32.1 SECTION 1350 CERTIFICATIONS AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Annual Report of Orion Marine Group, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, J. Michael Pearson and Mark R. Stauffer, Chief Executive Officer and Chief Financial Officer , respectively, of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to our knowledge: 1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. By: /s/ J. Michael Pearson March 16, 2009 J. Michael Pearson President and Chief Executive Officer By: /s/ Mark R. Stauffer March 16, 2009 Mark R. Stauffer Executive Vice President and Chief Financial Officer
